                                  Case 1:20-cv-00108-PAB-KMT Document 20-4 Filed 03/30/20 USDC Colorado Page 1 of 1
3/29/2020                                            3004 W Colorado Ave, Colorado Springs, CO 80904 to 98-48 N 30th St, Colorado Springs, CO 80904 - Google Maps


                                        3004 W Colorado Ave, Colorado Springs, CO 80904 to 98-48 N 30th St, Colorado Springs,                                                                                       Walk 0.1 mile, 2 min
    Google Maps                         CO 80904
             Japanese·   ~~
                                                                  HBR Colorado                                                             I
               '   The UPS S1ore                                   q                    9                m Wendy's                                                     98-48 North 30th Street!
                     9        m Trails End Taproom
                                                                                                         T    Fast Food • $

                                                                                                                                                                                                ••
                                                                                                                                                                               ..~Oj·~~        •
                              T   Beer Garden • $$                                                                                (

                                                                                                                     I:,\ The Leechpit                                                       ••                           Jt,,
                                                                                                                                                                                                                                      Mountain So
                                                                                                                                                                                                                                    Community Sch,
                                                                                                                      Y   Records and Vintage
                                                                                                                                                                                                                             -tolj,,c;>
                                                                                                                                                                                                                                          u1,

                                                      ....
                                                      C')
                                                                                                         ~~                              Conoco Q
                                                                                                                                                                  •          ••
                                                                                                                                                               •
                                                     Cl)
                                                                         Taco Bell                    ~e

                                                                                                                                                            ••
                                                                        Fast Food • $            'v,r;
                                                                                            'l,<::-
                                                                                       :,..1S                                                                c;--               Pikes Peak
                                                                                      ~o                                                                      • tlS'
                                                                                                           m McDonald's                                    • ....,cs            Uni1ed Methodis1


                                                                                                                                                         ••0
                                                                        Fountain                           T    Fast Food • $
                                                                         Creek                                                                                           m subway
                                                                       Campground


                                                                         ¾o;:
                                                                                                                   /                  3004West •
                                                                                                                                Colorado Avenue O
                                                                                                                                                                         T   Sandwich • $

                                                                                                                                                                             Garden of the Gods


                                                      ~
                                                       9:
                                                       O>
                                                       ~
                                                           ,!.\
                                                           iI
                                                                             o>-,0:
                                                                                  ~
                                                                                      c;>/i:
                                                                                                           Camp Creek

                                                                                                                                                                              '001,
                                                                                                                                                                                   O,,·~
                                                                                                                                                                                                      Abbey Lane
                                                                                                                                                                                                  Salon & Day Spa
                                                                                                                                                                                                            ft
                                                                                                                                           Mason Jar                                   %                    T                    Spurs and Lace In
                                                                                                                                           American·$$                                      "11,,{;I                             Bed & Breakfast

                                                                                                                                                                        Springs Liquors       9
                                                                                                                       Go gle                                                                                                                   Colorado Kit,
                                                                                                                                                                                                                                                  B
                                                                                                                                                                                                         Map data ©2020   100 ft



              via S 30th St                                               2 min
                                                                         0.1 mile



     Mostly at                                                                    V



                                                                                                                   EXHIBIT D
https://www.google.com/maps/dir/38.8518604,-104.8701179/38.8531204,-104.8689212/@38.852013,-104.8708789,18z/data=!4m2!4m1!3e2                                                                                                                                   1/1
